194 F.2d 528
TAYLORv.COMMISSIONER OF INTERNAL REVENUE.
No. 13850.
United States Court of Appeals, Second Circuit.
Argued February 11, 1952.
Decided February 27, 1952.

Oeland & Kuhn, New York City, for petitioner; Jackson A. Dykman, Brooklyn, N. Y., counsel.
Ellis N. Slack, Acting Asst. Atty. Gen., Frederic G. Rita, Sp. Asst. to Atty. Gen., for Commissioner of Internal Revenue, respondent.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
This is a motion in which the petitioner prays this court to set aside its decision and decree of April 22, 1935, 2 Cir., 76 F.2d 904, affirming a deficiency in his income tax for the year 1929 as determined by the Board of Tax Appeals, to recall its mandate issued thereon, direct vacation of the decision of the Board of Tax Appeals and to alter the determination of the amount of the deficiency tax to the sum of $5,319.89.


2
This taxpayer in 1944 was denied a similar motion where the same facts were presented to the court as here in respect to purchases and sales. The only new proof offered is an intermural memorandum by someone in the Department of Justice to the Treasury Department in 1939, and a recomputation of the petitioner's income tax by the Treasury Department in 1944. This can afford no basis whatever for disregarding our decision. The taxpayer's only remedy, if any there be, lies in an Act of Congress to relieve him.


3
Motion denied.